Citation Nr: 1131268	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of back injury with lumbar disc disease and lumbosacral spondylitis.

2.  Entitlement to a compensable rating for right lower extremity nerve impairment, deep tendon peroneal nerve.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and September 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Clevelend, Ohio and Atlanta, Georgia denied a rating in excess of 20 percent for residuals of back injury with lumbar disc disease and lumbosacral spondylitis and denied a compensable rating for right lower extremity nerve impairment, deep tendon peroneal nerve, respectively.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of back injury with lumbar disc disease and lumbosacral spondylitis is manifested by disability tantamount to forward flexion of 30 degrees; there is no evidence of ankylosis, associated neurologic abnormalities other than the right peroneal nerve disability, or incapacitating episodes.

2.  The Veteran's service-connected right lower extremity nerve impairment, deep tendon peroneal nerve is manifested by disability tantamount to no more than moderate incomplete paralysis due to loss of sensation, pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for residuals of back injury with lumbar disc disease and lumbosacral spondylitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  The criteria for an initial rating of 10 percent, but no higher, for right lower extremity nerve impairment, deep tendon peroneal nerve have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8523 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, pre-decisional letters dated in March 2007 and August 2009 complied with VA's duty to notify the Veteran for the issues of increased ratings for his lumbar spine and right lower extremity, respectively.  Specifically, these letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in April 2007 (lumbar spine) and September 2009 (lumbar spine and right lower extremity).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	A.  Lumbar Spine

The Veteran contends that he is entitled to a rating in excess of 20 percent for the service-connected back injury  residuals due to the severity and frequency of his symptomatology.  

In this case, the Veteran's residuals of back injury with lumbar disc disease and lumbosacral spondylitis is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which evaluates impairment from degenerative arthritis of the spine.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Here, the Veteran was afforded a fee-based examination in April 2007.  He reported constant pain rated as a nine out of to ten (9/10).  The pain was elicited by physical activity, sitting or standing for long periods of time, and came on by itself; it was relieved by rest.  The Veteran was able to function without medication and reported that his spine condition did not cause incapacitation.  The Veteran used a cane to walk as needed;  and could only walk for one quarter of a mile, stand for 15 minutes, sit for one hour, and lift 20 pounds.  Posture was within normal limits.  Gait was abnormal; it was otalgic.  Examination revealed radiating pain on movement to the right lower extremity, muscle spasm, and tenderness.  There was no ankylosis.  Range of motion testing revealed 60 degrees of forward flexion with pain; 10 degrees of extension with pain; 10 degrees of bilateral lateral flexion with pain; and 10 degrees of bilateral rotation with pain.  The Veteran's joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetition; it was not additionally limited by incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance; there was symmetry of spinal motion with normal curvatures of the spine.  The IVDS did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  

The Veteran was afforded a second fee-based examination for the Veteran's in September 2009.  The Veteran reported stiffness, spasms, decreased motion, and paresthesia.  He denied fatigue and numbness.  He denied bowel problems and erectile dysfunction.  The Veteran reported bladder problems of frequent urination at 45 minute intervals during the day and 120 minute intervals at night.  He denied incontinence and urinary retention, but did report urinary urgency.  He had severe constant pain exacerbated by physical activity.  He could function without medication while in pain.  The Veteran reported that his condition had not resulted in any incapacitation.  Functional impairments included the inability to stand for long periods of time, bending too far down, and rising from a kneeling position without assistance.  Examination revealed radiating pain on movement described as both legs.  Muscle spasm was absent, but tenderness was noted as right paralumbar.  Spinal contour was not preserved due to tenderness.  There was no guarding of movement.  The examination revealed weakness.  Muscle tone and musculature were normal.  There was no ankylosis.  

Range of motion testing revealed forward flexion of 60 degrees with pain; extension of 30 degrees with pain; bilateral lateral flexion of 30 degrees with pain; and bilateral rotation of 30 degrees with pain.  Repetitive motion was possible with no additional degree of limitation.  Range of motion remained the same on repetition.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance following repetition; it was no additionally limited by incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The examiner opined that the Veteran's IVDS did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.

The Veteran had physical therapy for his lumbar spine in June 2010.  He reported constant pain, which was increased when sitting for long periods, walking up stairs, and bending.  
The Veteran's testimony at his May 2011 hearing indicates that he had a constant pain level of 9/10; muscle spasms; urinary problems; weakness; and problems lifting.  The Veteran denied incapacitating episodes requiring bed rest prescribed by a doctor.  He testified that his lumbar spine disability affected his daily life by incapacitating him in all things he wanted to do around the house and going out.

Based on a review of the evidence, the Board finds that the next higher rating of 40 percent is warranted throughout the pendency of this appeal.  The Board acknowledges that range of motion testing during the appeal has never shown that the Veteran's forward flexion was close to being 30 degrees or less.  Additionally, favorable ankylosis has not been shown.  However, when taking into account the Veteran's competent and credible reports regarding the severity of his lumbar spine disability, the Board finds that the Veteran's symptomatology is equivalent to that required for a 40 percent rating.  In this case, the Veteran's reports at the examinations and his testimony at the hearing indicate that his lumbar spine disability is more severely disabling than the currently assigned 20 percent rating.  The Veteran has indicated having severe constant pain, muscle spasms, weakness, and that his disability severely impacts his activities of daily living.  Therefore, although range of motion testing does not equate to that required for a 40 percent rating, the Board finds based on the Veteran's reports of the severity of his disability and in affording him the benefit-of-the-doubt, his lumbar spine disability approximates the level of disability contemplated by a 40 percent rating.  Accordingly, the Board concludes that the evidence of record does support the criteria required for a rating of 40 for this service-connected disability.

The Board also finds that a rating in excess of 40 percent is not warranted since the evidence does not suggest that the Veteran's lumbar spine disability is tantamount to unfavorable ankylosis of the entire thoracolumbar spine, which is required for a rating of 50 percent.  Even when taking into accounts the Veteran's reported symptoms, his lumbar spine disability does not equate to that contemplated by a 50 percent rating.  

Additionally, except for the Veteran's right lower extremity disability discussed below, the evidence does not show that the Veteran has associated neurologic abnormalities.  The Board acknowledges that the Veteran has reported bladder dysfunction and that he testified that a doctor told him that such dysfunction was the result of his lumbar spine disability.  However, the Veteran reported his bladder dysfunction to the September 2009 examiner, who opined that it was not a result of his service-connected lumbar spine disability.  That opinion is uncontradicted.  None of the medical records indicate that the Veteran's bladder dysfunction is the result of his service-connected lumbar spine disability.  Accordingly, the Board finds that a separate rating for neurologic abnormalities is not warranted.  

The Board has also considered whether a rating higher than 40 percent for IVDS based on incapacitating episodes may be granted.  In this case, the Veteran specifically denied incapacitating episodes at the April 2007 and September 2009 examinations, and at his May 20111 hearing.  Thus, the Board finds that the Veteran does not have incapacitating episodes.  Therefore, a rating in excess of 40 percent based on incapacitating episodes is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's residuals of back injury with lumbar disc disease and lumbosacral spondylitis warrants a rating of 40 percent, but no higher, throughout the pendency of this appeal.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for an evaluation of 40 percent for this service-connected disability.  

	B.  Right Lower Extremity

The Veteran contends that he is entitled to a compensable rating for the service-connected right lower extremity nerve impairment, deep tendon peroneal nerve due to the severity and frequency of his symptomatology.  

In this case, the Veteran's right lower extremity nerve impairment, deep tendon peroneal nerve is currently rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8523, which evaluates impairment from paralysis of the anterior tibial nerve (deep peroneal).  

Specifically, pursuant to DC 8523, a 30 percent evaluation is warranted for complete paralysis; dorsal flexion of the foot is lost.  38 C.F.R. § 4.124a, DC 8523 (2010).  A 20 percent evaluation is warranted for severe incomplete paralysis.  Id.  A 10 percent evaluation is warranted for moderate incomplete paralysis.  Id.  A zero percent evaluation is warranted for mild incomplete paralysis.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Here, the Veteran was afforded a fee-based examination in September 2009.  He reported being able to walk 440 yards in 30 minutes.  He had a history of falls.  He reported constant severe pain exacerbated by physical activity and relieved with medication.  He was able to function with medication.  During flare-ups, the Veteran had functional impairment, described as a shooting pain up the leg while sitting and limitation of motion of the joint described as slow and stiffness.  The Veteran was unable to stand for long periods of time and could not bend too far down.  He was unable to rise from a kneeling position without assistance.  The Veteran had an antalgic gait.  Walking was steady, but he required a cane.  He did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis, or a walker.  Straight leg raising and Lasegue's sign were negative.  There was no atrophy present.  Sacral spine sensory function was impaired.  There was no lumbosacral motor weakness.  The Veteran had sensory deficit of the back of the thigh and lateral leg.  Lower extremity reflexes were 2+ for the knee and ankle.  Examination showed no signs of pathologic reflexes and revealed normal cutaneous reflexes.  

The Veteran testified at his hearing that his right leg disability caused him to stumble and to drag his leg sometimes.  He also testified that he had numbness and tingling in his leg right down to the toes.  He testified that he fell approximately twice a month on average.  

Based on a review of the evidence, the Board finds that a compensable rating of 10 percent is warranted throughout the pendency of this appeal.  The Veteran has competently and credibly reported having numbness, tingling, falling, and dragging his leg.  When taking into account the Veteran's testimony, the Board finds that his service-connected right lower extremity nerve impairment, deep tendon peroneal nerve symptomatology is equivalent to that required for a compensable 10 percent rating.  In this case, when affording the Veteran the benefit-of-the-doubt, the Board finds that the Veteran's symptomatology equates to moderate incomplete paralysis.  Accordingly, the Board concludes that the evidence of record does support the criteria required for a compensable rating of 10 percent for this service-connected disability.

The Board also finds that a rating in excess of 10 percent is not warranted since the evidence does not suggest that the Veteran's right leg nerve disability is tantamount to severe incomplete paralysis, which is required for a rating of 20 percent.  Here, the Veteran has been shown to have normal reflexes and no muscle atrophy.  Even when taking into account the Veteran's reported symptoms, his right lower extremity nerve impairment does not approximate the disability level contemplated for by a 20 percent rating.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's right lower extremity nerve impairment, deep tendon peroneal nerve warrants a rating of 10 percent, but no higher, throughout the pendency of this appeal.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for an evaluation of 10 percent for this service-connected disability.  

	C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's residuals of back injury with lumbar disc disease and lumbosacral spondylitis and right lower extremity nerve impairment, deep tendon peroneal nerve have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  It is undisputed that the residuals of back injury with lumbar disc disease and lumbosacral spondylitis and right lower extremity nerve impairment, deep tendon peroneal nerve have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  

Furthermore, although the schedular criteria take into account the Veteran's impairment resulting from his disabilities, to the extent that the Veteran is claiming interference with employment, the issue of unemployability is being remanded to the RO as discussed below for adjudication.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to a 40 percent rating, but no higher, for residuals of back injury with lumbar disc disease and lumbosacral spondylitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating, but no higher, for right lower extremity nerve impairment, deep tendon peroneal nerve is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In connection with rating claims adjudicated herein, at his May 2011 hearing, the Veteran submitted a statement from his VA physician, which indicated that the Veteran was unemployable as a result of his disabilities.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  Then, schedule the Veteran for an appropriate examination to determine whether his service-connected disabilities (residuals of back injury with lumbar disc disease and lumbosacral spondylitis, evaluated as 40 percent disabling; residuals of left knee injury with degenerative joint disease, evaluated as 30 percent disabling; and right lower extremity, deep tendon peroneal nerve, evaluated as 10 percent disabling) prevent the Veteran from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
4.  Adjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


